Exhibit 10.92
FORM OF AWARD LETTER REGARDING
SHORT-TERM INCENTIVE CASH BONUS OPPORTUNITY UNDER THE 2007 EXECUTIVE INCENTIVE
PLAN
[Date]

     
 
   
 
   
 
   

Dear                     :
RE: Short-term Incentive Cash Bonus Opportunity for [Performance Period]
We are pleased to inform you that Chromcraft Revington, Inc. (Company) has
granted you an award of a short-term incentive cash bonus opportunity under the
2007 Executive Incentive Plan (Plan) for our fiscal year ending
December 31,_____ subject to the terms and conditions set forth in this letter
and the attachment as well as in the Plan.
The attachment to this letter sets forth the performance measure, performance
targets, award rates and certain other terms and conditions of the award
opportunity.
This letter is not an agreement or commitment of the Company to continue your
employment, and you will continue to be an employee-at-will of the Company,
unless the Company and you are parties to an employment agreement in which case
your employment is subject to and governed by the employment agreement.
If you have any questions, please do not hesitate to contact me. We look forward
to your involvement toward achieving our goals for [Performance Period].

     
 
  Very truly yours,
 
   
 
  Ronald H. Butler
 
  Chairman and Chief Executive Officer

 

